DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,926,879. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter of claims 1-13 of the instant application is found in claims 1-11 of U.S. Patent No. 10,926,879. The claims correspond as follows:

    PNG
    media_image1.png
    285
    228
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-13 recite the terms “Closure device” and “Seat unit”. These terms lack a definite article (i.e. “a”, “the”, “said”, etc.)  and render the claims indefinite. Appropriate correction is required. 
Claims 1, 2, and 10 recite the phrase “in particular”. This renders the claims indefinite, as it is unclear if the structural and functional language recited in combination with the phrase “in particular” are necessarily required in the claim (i.e. claim 1 recites “Closure device, in particular for closing a passage in an aircraft cabin”, and it is unclear if the Closure device is required for closing a passage in an aircraft cabin, or if it is not). Appropriate correction is required.
Claim 1 recites “Closure device, in particular for closing a passage in an aircraft cabin”. This is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) and is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation “Closure device”, and the claim also recites “in particular for closing a passage in an aircraft cabin”, which is the narrower statement of the range/limitation. Appropriate correction is required.
Claim 1 recites “the closure wall is movable together with the support means in the sliding direction, characterized in that, in particular in the event of a malfunction, the locking system is capable of moving into an unlocked state in which the closure wall is disconnected from the support means”. This is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) and is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation “the closure wall is movable together with the support means in the sliding direction”, and the claim also recites “in particular in the event of a malfunction, the locking system is capable of moving into an unlocked state in which the closure wall is disconnected from the support means”, which is the narrower statement of the range/limitation. Appropriate correction is required.
Claim 1 recites “the closure wall is movable together with the support means in the sliding direction, characterized in that, in particular in the event of a malfunction, the locking system is capable of moving into an unlocked state in which the closure wall is disconnected from the support means”. This limitation is vague and unclear and renders the claim indefinite, as it is unclear what is being further limited by the phrase “in particular in the event of a malfunction” (i.e. in the event of a malfunction of what? What exactly is malfunctioning?). Appropriate correction is required.
Claim 2 recites “the locking system comprises at least one stud, in particular provided with a head, which is capable of cooperating with at least one holding zone”. This is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) and is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 2 recites the broad recitation “the locking system comprises at least one stud”, and the claim also recites “in particular provided with a head, which is capable of cooperating with at least one holding zone”, which is the narrower statement of the range/limitation. Appropriate correction is required.
Claim 3 recites “the holding zone and/or the disengagement zone is formed in at least one rail”. This renders the claim indefinite, as the phrase “the holding zone and/or the disengagement zone is formed in at least one rail” is unclear, as it is unclear if applicant is intending to claim multiple embodiments (i.e. ONLY the holding zone is formed in at least one rail”, ONLY the disengagement zone is formed in at least one rail”, and BOTH the holding zone and the disengagement zone are formed in at least one rail”). Examiner notes that all embodiments must be explicitly enabled in the disclosure as originally filed. Appropriate correction is required.
Claim 6 recites “the retaining member
Claim 10 recites “a gripping means, in particular a handle, in particular positioned on a corner of the closure wall, is capable of controlling a movement of the end stop”. This is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) and is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 10 recites the broad recitation “a gripping means”, and the claim also recites “in particular a handle, in particular positioned on a corner of the closure wall, is capable of controlling a movement of the end stop”, which is the narrower statement of the range/limitation. Appropriate correction is required.
Claims 4-5, 7-9, and 11-13 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 7,117,559) in view of Robinson (US 2017/0283064)
Regarding claim 1, as best understood, Barber discloses a closure device comprising: a support means (Figure 2, element 18) capable of sliding along a slide (Figure 1, element 14) in a sliding direction, a closure wall (Figures 1-2, element 12) capable of closing a passage, and a locking system (Figures 1-2, considered combination of elements 26, 34, 42, 22, 24) capable of assuming a locked state in which the locking system provides a mechanical connection between the closure wall 

Regarding claim 2, as best understood, Barber discloses wherein the locking system comprises at least one stud (Figure 2, element 22), in particular provided with a 
Regarding claim 3, as best understood, Barber discloses wherein the holding zone and/or the disengagement zone is formed in at least one rail (Figure 2, element 26).  
Regarding claim 4, as best understood, Barber discloses wherein the rail is arranged on the closure wall and the stud is arranged on the support means, or vice versa (See Figures 1-2).
Regarding claim 5, as best understood, Barber discloses wherein the locking system comprises at least one retaining member (Figures 1-6, considered engagement surface of element 30, directly engaged with and retaining element 24, See Figure 4) arranged between the holding zone and the disengagement zone.
Regarding claim 6, as best understood, Barber discloses wherein the retaining member has a retaining force threshold that is greater than a force required to move the closure wall and/or the support means along the slide when the locking system is in the locked state.  Examiner notes that the above limitation is necessarily true to ensure proper functionality of the system. 
Regarding claim 8, as best understood, Barber discloses wherein an end stop (Considered end portion of element 12, capable of abutment with an adjacent surface) is provided in the closure wall. 
Regarding claim 11, as best understood, Barber as modified by Robinson for claim 1 above teaches a seat unit (See Robinson Figure 1) that comprises at least one housing (See Robinson Figure 1, element 32) and is provided with a closure device according to claim 1, characterized in that the closure wall, when in a stowed position, is arranged inside the housing (See Robinson Figure 1).  
Regarding claim 12, as best understood, Barber as modified by Robinson for claim 1 above teaches wherein the closure wall is capable of abutting a base of the housing due to gravity when the locking system is in the unlocked state.  

Allowable Subject Matter
As best understood, Claims 7, 9, 10, and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634